


110 HR 3503 IH: To amend the Public Health Service Act to provide for a

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3503
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  national program to conduct and support activities toward the goal of
		  significantly reducing the number of cases of overweight and obesity among
		  individuals in the United States.
	
	
		1.Short titleThis Act may be cited as the Lifelong
			 Improvements in Food and Exercise (LIFE) Act.
		2.FindingsThe Congress finds as follows:
			(1)Currently, 64.5 percent of adults in the
			 United States, age 20 years and older, are overweight and 30.5 percent of them
			 are obese.
			(2)Data from two National Health and Nutrition
			 Examination Surveys show that among adults aged 20–74 years the prevalence of
			 obesity increased from 15.0 percent in the 1976–1980 survey to 32.9 percent in
			 the 2003–2004 survey.
			(3)50 percent of women aged 20 to 74 are
			 overweight or obese in the United States according to the National Women’s
			 Health Information Center.
			(4)In 2003–04, of children and adolescents
			 2–19 years of age more than 12,500,000 (or 17.1 percent) were overweight, and
			 of adults more than 66,000,000 (or 32.2 percent) were obese. Almost 5 percent
			 of adults were extremely obese.
			(5)The percentage of children who are
			 overweight has more than doubled, and among adolescents the rates have more
			 than tripled, since 1980 increasing from 5 percent to 17.1 percent.
			(6)More than 50 percent of adults in the
			 United States do not get enough physical activity and national data have shown
			 an increase in the calorie consumption of adults.
			(7)About two-thirds of young people in grades
			 9–12 are not engaged in recommended levels of physical activity. Daily
			 participation in high school physical education classes dropped from 42 percent
			 in 1991 to 33 percent in 2005.
			(8)The rising rates of obesity portend greater
			 disease and health conditions including hypertension, high total cholesterol,
			 Type 2 diabetes, coronary heart disease, stroke, gallbladder disease,
			 osteoporosis, sleep apnea, and respiratory problems, and some cancers, such as
			 endometrial, breast, and colon cancer.
			(9)Many underlying factors have been linked to
			 the increase in obesity, such as increasing portion sizes, eating out more
			 often, increased consumption of sugar-sweetened drinks, increasing television,
			 computer, and electronic gaming time, changing labor markets, and fear of
			 crime, which prevents outdoor exercise.
			(10)Chronic diseases account for 1.7 million,
			 or 70 percent, of all deaths in the United States each year. Although chronic
			 diseases are among the most common and costly health problems, they are also
			 among the most preventable. Adopting a healthy lifestyle such as eating
			 nutritious foods and engaging in physical activity, can prevent or control the
			 devastating effects of these diseases. Although chronic diseases are among the
			 most common and costly health problems, they are also among the most
			 preventable.
			(11)According to the
			 Surgeon General’s Call to Action to Prevent and Decrease Overweight and
			 Obesity, the cost of obesity in the United States in 2000 was more than $117
			 billion.
			3.Reduction in
			 prevalence of obesity; program for lifelong improvements in food and
			 exercisePart B of title III
			 of the Public Health Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317S the following
			 section:
			
				317T.Reduction in prevalence of obesity(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out a national program to
				conduct and support activities regarding individuals who are overweight or
				obese in order to make progress toward the goal of significantly reducing the
				number of cases of obesity among individuals in the United States.
					(b)Certain
				ActivitiesIn carrying out subsection (a), the Secretary shall
				(directly or through grants or contracts) carry out the following with respect
				to individuals who are overweight:
						(1)Activities to
				train health professionals to recognize that patients are overweight and to
				recommend prevention activities regarding such condition, including educating
				patients on the relationship between such condition and cardiovascular disease,
				diabetes and other health conditions, and on proper nutrition and regular
				physical activities.
						(2)Activities to
				educate the public with respect to the condition of being overweight, including
				the development of a strategy for a public awareness campaign.
						(3)The development
				and demonstration of intervention strategies for use at worksites and in
				community settings such as hospitals and community health centers.
						(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for fiscal year 2009, and
				such sums as may be necessary for each of the fiscal years 2010 through
				2013.
					.
		
